Prim, J.
The judgment confessed by Robertson in favor of appellant was docketed on the 27th of January, 1860, which thereby became a lien on the land in dispute from that date; *335but, at the time this lien took effect, respondent was in the possession and occupancy of the land under a contract to purchase the land, entered into prior to that time with the judgment debtor, Robertson. The purchase money had been paid, and Robertson had executed a bond obligating himself to convey the legal title at some future time. Then, it will be seen that the equitable title to the land in question was already in respondent at the time appellant’s judgment lien commenced to run, consequently his judgment lien was subject to all of the known equitable rights of respondent in the premises at the time. This principle seems to be well established by authority. In the case of Moyer v. Hinman, 3 Kernan, p. 183, the court says “ that this position is so well established by authority as to have become an elementary doctrine in this branch of the law of real estate.”
Appellant afterwards caused an execution to be issued on his judgment, and had the land in dispute sold on execution, at which sale he became the purchaser, thereby, as it is claimed^ reducing his lien to an absolute legal title. It appears, while this was being done, respondent was in the possession, and occupancy of the land, and had made valuable improvements thereon by fencing, &e., which was sufficient at least to put appellant on inquiry whether he had actual notice or not.
Be this as it may, it appears that he had full notice of the equitable rights of respondent. Under these circumstances, a court of equity will not allow appellant to protect himself against the equitable claims of respondent '; but his title, thus obtained, must be postponed or made subservient to that of respondent. It would be gross injustice to allow him to defeat the rights of respondent by his own unjust proceeding. (Story’s Eq. Jur., 395-6.) "We think the Circuit Court very properly held appellant to be a trustee for the use and benefit of respondent.
Decree affirmed.